                                                                        JS-6

               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




ORLANDO GARCIA,                       CV 20-8986 DSF (AGRx)
    Plaintiff,
                                      JUDGMENT
                 v.

DIGITAL CURRENCY
SERVICES, INC., et al.,
     Defendants.



       The Court having granted Defendant Digital Currency Services,
Inc.’s motion to dismiss Plaintiff Orlando Garcia’s complaint for lack of
subject matter jurisdiction,

       IT IS ORDERED AND ADJUDGED that Garcia take nothing
and that his claims be dismissed without prejudice to filing in state
court.

      IT IS SO ORDERED.



Date: July 12, 2021                  ___________________________
                                     Dale S. Fischer
                                     United States District Judge
